Citation Nr: 0032632	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 action by the RO.  The 
veteran's claim of service connection was previously 
disallowed by a January 1989 action, an action which the 
veteran did not appeal.  38 C.F.R. §§ 19.129, 19.192 (1988) 
(an appeal must be initiated within one year of notification 
of the denial; otherwise, the denial becomes final).  
Thereafter, the RO instructed the veteran in April 1999 that 
he needed new and material evidence to reopen the previously 
denied claim.  See 38 U.S.C.A. § 5108 (West 1991).  The 
veteran thereafter initiated his appeal.

Because the claim was previously denied, the question of 
whether new and material evidence has been presented must be 
considered by the Board.  This is so because it is a question 
of jurisdiction for the Board.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995); 
Butler v. Brown, 9 Vet. App. 167 (1996).


FINDINGS OF FACT

1.  Service connection for a back disability was denied in 
January 1989; no appeal ensued.

2.  Evidence received since the January 1989 denial is so 
significant that it must be considered in order to fairly 
decide the underlying claim of service connection.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
service connection for a back disability has been submitted.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim of service connection for a back disability was 
denied by a rating action in January 1989.  The veteran did 
not appeal this denial, and it consequently became final.  
See 38 C.F.R. §§ 19.129, 19.192 (1988).  As a result, the 
Board may now consider the veteran's claim of service 
connection on the merits only if "new and material 
evidence" has been presented since the prior final denial.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

In the present case, evidence available in January 1989 
included reports of treatment for a lumbosacral strain, 
muscle spasm, sciatic neuritis, and fibrositis as early as 
October 1968.  Letters from G. C. Blanchard, M.D., indicated 
that the veteran was seen in January 1969 for recurrent back 
pain that he had experienced off and on for a number of 
years.  Similar comments were made in reports dated in March 
and April 1969, which reports also referred to the veteran's 
pain as beginning in March 1968.  According to a May 1969 
letter from Dr. Blanchard, the veteran underwent a 
laminectomy in March 1969.  

Evidence received since the 1989 denial includes copies of 
some of the records previously considered, the veteran's 
testimony regarding the circumstances of an in-service fall 
and its residual effects, and a statement from an individual 
who had known the veteran since before the veteran's military 
service.  It is this latter statement that the Board finds 
new and material.  The copies of treatment reports and 
letters are not new, and the veteran's testimony is 
essentially the same as his contentions made previously.  
However, the July 1999 statement from the veteran's associate 
provides information about the veteran's back problem 
starting in 1955 that was not previously available.  In other 
words, this lay statement tends to support the veteran's 
claim in a manner different from what was shown in 1989.  
Consequently, the Board concludes that evidence received 
since the 1989 denial is so significant that it must be 
considered in order to fairly decide the underlying claim of 
service connection.  The claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
service connection for a back disability is reopened; to this 
limited extent, the appeal is granted.


REMAND

Although the RO decided this case without regard to the prior 
final denial, and therefore addressed the merits of the 
service connection question, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

As far as the evidence of record is concerned, the Board 
notes that evidence has been presented suggesting that the 
veteran likely continues to experience back disability 
following the laminectomy performed in 1969.  Additionally, 
he has testified that his disability was first evident after 
he fell during his period of military service.  However, the 
RO has not yet assisted the veteran by seeking for evidence 
in the form of medical opinion to substantiate his claim of 
service connection.  Veterans Claims Assistance Act of 2000.  
In order to ensure that the duty to assist is fulfilled, a 
remand is required to obtain such evidence.  Accordingly, the 
case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted to ascertain whether he has 
current back disability, and if so, to 
obtain medical opinion as to the medical 
probabilities that such a disability 
began in service.  If the examiner finds 
that the veteran does not experience 
current disability, or that such a 
disability is not attributable to the 
veteran's period of military service, 
such conclusions should be affirmatively 
stated.  All medical opinions should be 
set forth in detail and should be 
reconciled with the other evidence of 
record, including the veteran's testimony 
as to an in-service injury.

3. The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claim.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



